Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Mastro, J.), rendered December 1, 1995, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous convictions of rape in the first degree, sexual abuse in the first degree, and endangering the welfare of a child.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which *535could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.